DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-13 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foser et al (US 2005/0037321) in view of Brown (US 1,438,167).

    PNG
    media_image1.png
    295
    563
    media_image1.png
    Greyscale

Foser Annotated figure 7
Regarding claim 10, Foser discloses a method of installing a dental prosthesis (par 3 discloses connecting a prosthetic dental device to a natural anchor tooth), the method comprising: 
providing a first holder (interconnecting element 14) that comprises a first holding part (securement socket 18) and a first male member (positive coupling piece 22), wherein the first holding part comprises a first intermediate sidewall (where the surface of the socket securement facing away from tooth 12 is considered an intermediate sidewall, see figure 1), wherein the first male member (22) is fixed to the first intermediate sidewall  such that the first holder is in the form of a single piece (see figures1, 6 and 7), wherein the first male member (22) comprises a first protrusion portion protruding from the first intermediate sidewall in a first direction and a first insertion portion extending from the first protrusion portion in a second direction other than the first direction (see Foser annotated figure 7);
 providing a second holder (interconnecting element 16) that comprises a second holding part (securement socket 20) and a second male member (positive coupling piece 24), wherein the second holding part comprises a second intermediate sidewall (where the surface of the socket securement facing away from tooth 10 is considered an intermediate sidewall, see figure 1), wherein the second male member is fixed to the second intermediate sidewall  such that the second holder is in the form of a single piece (see figure 1); 
engaging the first holder with a first tooth of a patient without a crown over the first tooth (par 34 discloses the securement socket is mounted and engaged on an anchor tooth which is disclosed as a natural tooth in par 3); -2-Application No.: 16/105,381 Filing Date: 
engaging the second holder with a second tooth of a patient such that each of the second intermediate sidewall (par 34 and figure 1), wherein the patient has an open space between the first tooth and the second tooth (see figure 1 and par 35 which discloses coupling pieces 22 and 24 being within a space), wherein after engaging the first holder and the second holder, the first male member and the second male member are located in the open space (see figure 1); and 
providing an artificial tooth that comprises a top, a bottom, sides connecting between the top and bottom (see figure 2, where artificial tooth 30 has an occlusal top, a bottom and sides which connect them), wherein the artificial tooth (30) further comprises a first female member and a second female member (negative coupling member 26 and 28) that are formed into the bottom (par 36 discloses the negative coupling piece are open downwardly and closed on their upper side), 
subsequent to engaging the first holder and the second holder, moving the artificial tooth toward the open space from above and placing the artificial tooth in the open space  such that at least part of the of the first male member go into the first female member (par 34-36 disclose the attachment of the prosthetic device 30 by the use of the negative coupling pieces, which are open downwardly and closed on the upper side enabling attachment from above similar to that seen in figure 3, additionally figure 7 presents a desired coupling piece which is used to secured), such that the second male member of the second holder goes into the second female member (par 36 discloses the second male and female members 28/24 attaching), and further such that the artificial tooth is interposed between and contacts the first intermediate sidewall and the second intermediate sidewall (see figure 13 for an example as disclosed in par 36).
Foser discloses that the first and second holders (18 and 20) can vary in configuration (par 40) but fails to disclose the first holding part comprising a first buccal sidewall, a first lingual sidewall, and a first intermediate sidewall that interconnects the first buccal sidewall and the first lingual sidewall, wherein the first buccal sidewall and the first lingual sidewall generally oppose each other, wherein the first holding part further comprises a first side gap that opposes the first intermediate sidewall and is located between the first buccal sidewall and the first lingual sidewall, wherein the first holding part further comprises a first top gap defined between the first buccal sidewall, the first lingual sidewall, and the first intermediate sidewall, the second holding part having at least one of a second buccal sidewall and a second lingual sidewall, each of the first buccal sidewall, the lingual sidewall and the first intermediate sidewall contacts a natural tooth surface of the first tooth, such that the first tooth without a crown is interposed between the first buccal sidewall and the first lingual sidewall with a top surface of the first tooth exposed via the first top gap, and further such that the first holding part does not form a closed loop encircling a circumference of the first tooth with the first side gap between the first buccal sidewall and the first lingual sidewall, and having the at least one of the second buccal sidewall and the second lingual sidewall contacts a corresponding surface of the second tooth.


    PNG
    media_image2.png
    207
    526
    media_image2.png
    Greyscale

Brown annotated figure 2
However, Brown teaches a first holding part (see figures 2-4, i.e. the clasp anchorage) comprising a first buccal sidewall (arm 6), a first lingual sidewall (arm 6), and a first intermediate sidewall (broad or thick central body 7) that interconnects the first buccal sidewall and the first lingual sidewall (see figures 2-4), wherein the first buccal sidewall and the first lingual sidewall (6) generally oppose each other (see figures 2-3), wherein the first holding part further comprises a first side gap that opposes the first intermediate sidewall and is located between the first buccal sidewall and the first lingual sidewall, wherein the first holding part further comprises a first top gap defined between the first buccal sidewall, the first lingual sidewall, and the first intermediate sidewall (see Brown annotated figure 2),  the second holding part having at least one of a second buccal sidewall and a second lingual sidewall (lines 110-115 discloses the dental clasp anchor part being any variety of styles such as two holding parts), each of the first buccal sidewall, the lingual sidewall and the first intermediate sidewall contacts a natural tooth surface of the first tooth, such that the first tooth without a crown is interposed between the first buccal sidewall and the first lingual sidewall with a top surface of the first tooth exposed via the first top gap, and further such that the first holding part does not form a closed loop encircling a circumference of the first tooth with the first side gap between the first buccal sidewall and the first lingual sidewall (see figure 1-3 and lines 14-25), and having the at least one of the second buccal sidewall and the second lingual sidewall contacts a corresponding surface of the second tooth in a dental bridge attachment for the purpose of enabling a support between two adjacent teeth (lines 20-22). 
As both Foser and Brown disclose attachments of a prosthetic between two teeth (see  par 34-35 of Foser and lines 20-22 of Brown), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the holding parts of Foser with the first holding part comprising a first buccal sidewall, a first lingual sidewall, and a first intermediate sidewall that interconnects the first buccal sidewall and the first lingual sidewall, wherein the first buccal sidewall and the first lingual sidewall generally oppose each other, wherein the first holding part further comprises a first side gap that opposes the first intermediate sidewall and is located between the first buccal sidewall and the first lingual sidewall, wherein the first holding part further comprises a first top gap defined between the first buccal sidewall, the first lingual sidewall, and the first intermediate sidewall, the second holding part having at least one of a second buccal sidewall and a second lingual sidewall, each of the first buccal sidewall, the lingual sidewall and the first intermediate sidewall contacts a natural tooth surface of the first tooth, such that the first tooth without a crown is interposed between the first buccal sidewall and the first lingual sidewall with a top surface of the first tooth exposed via the first top gap, and further such that the first holding part does not form a closed loop encircling a circumference of the first tooth with the first side gap between the first buccal sidewall and the first lingual sidewall, and having the at least one of the second buccal sidewall and the second lingual sidewall contacts a corresponding surface of the second tooth as disclosed by Brown to achieve the predictable results of enabling  support between two adjacent teeth. See MPEP 2143
Regarding claims 11-13, Foser/Brown disclose the claimed invention as set forth above in claim 10. Brown further teaches the second holding part comprises the second buccal sidewall (arm 6 as seen in figure 1-3), the second holding part comprises the second buccal sidewall and the second lingual sidewall (arms 6) that generally oppose each other and the second holding part comprises a second side gap between the second buccal sidewall and the second lingual sidewall such that, after engaging the second holder, the second holding part does not form a closed loop encircling a circumference of the second tooth (see Brown annotated figure 2 and figure 1), for the reason set forth above.
Regarding claim 21, Foser further discloses the second holder (16) is engaged with the second tooth without a crown there over such that each of the second intermediate sidewall and the at least one of the second buccal sidewall and the second lingual sidewall faces a natural tooth surface of the second tooth (par 34 discloses the securement socket is mounted and engaged on an anchor tooth which is disclosed as a natural tooth or a crown in par 3).
Regarding claim 22, Foser/Brown further discloses the claimed invention as set forth above in claim 13. Brown further teaches the second holding part further comprises a second top gap defined between the second buccal sidewall, the second lingual sidewall, and the second intermediate sidewall (see Brown annotated figure 2), for the reason set forth above.
Regarding claim 23, Foser/Brown disclose the claimed invention as set forth above in claim 10, Foser discloses an alternative embodiment of the male member, which comprises a second protrusion portion protruding from the second intermediate sidewall in a third direction and a second insertion portion extending from the second protrusion portion in a fourth direction other than the third direction (see Foser annotated figure 7 and par 40), for the purpose of providing good support against tipping (par 40). As such, it would be obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify the second male member to be a second protrusion portion protruding from the second intermediate sidewall in a third direction and a second insertion portion extending from the second protrusion portion in a fourth direction other than the third direction for the purpose of providing good support against tipping (par 40).
Regarding claim 24, Foser further discloses the artificial tooth moves toward the open space from above and is placed in the open space, the second insertion portion is inserted into the second female member from the bottom of the artificial tooth member (par 34-36 disclose the attachment of the prosthetic device 30 by the use of the negative coupling pieces, which are open downwardly and closed on the upper side enabling attachment from above similar to that seen in figure 3, additionally figure 7 presents a desired coupling piece which is used to secured).
Claims 14-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foser et al in view of Brown as applied to claim 10 above, and further in view of Koerber et al (DE 3609214).

    PNG
    media_image3.png
    312
    700
    media_image3.png
    Greyscale

Annotated figure 14

Regarding claim 14, Foser/Brown discloses the claimed invention as set forth above in claim 10, but fails to disclose the first holding part further comprises a groove extending from the first side gap into either the first buccal sidewall and the first lingual sidewall. 
However, Koerber teaches holding parts (belts 4) further comprises a groove extending (cuts 15) which extends from the sidewall into both the buccal sidewall and the lingual sidewall (see figure 13) in a bridge tooth replacement (page 9, par 2 of translation) for the purpose of better adaptability to the attachment to the crown (page 10, par 12). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Foser/Brown to have the first holding part further comprises a groove extending from the first side gap into the first buccal sidewall and/or the first lingual sidewall as disclosed by Koerber for the purpose of better adaptability to the attachment to the crown.
Regarding claim 15, Foser/Brown/Koerber discloses the claimed invention as set forth above in claim 14. Koerber further teaches the first holding part further comprises an upper lingual extension extending from the first lingual sidewall, wherein the first holding part further comprises a lower lingual extension extending from the first lingual sidewall, wherein the groove is interposed between the upper and lower lingual extensions (see annotated figure 14 above).
Regarding claim 16, Foser/Brown /Koerber discloses the claimed invention as set forth above in claim 14. Koerber teaches the groove extends into the first lingual sidewall as set forth above. As such, the modification to Foser/Brown would result in the groove extending from the first side gap into the first lingual sidewall. Furthermore, it would be obvious to one of ordinary skill in the art to have no groove formed into the first sidewall as this is considered obvious in view of the disclosure of Foser/Brown which operates with no grooves and Koerber that operates with grooves. As such, absent a teaching of criticality to having a groove in the lingual sidewall and none in the buccal sidewall providing a stated advantage, solving any stated problem, or is used for any particular purpose, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to any particular arrangement. In re Kuhle, 536 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975)
Regarding claim 17, Foser/Brown/Koerber discloses the claimed invention as set forth above in claim 14. Koerber further teaches the first buccal sidewall comprises an upper buccal side extension and a lower buccal side extension that are configured to contact a buccal surf ace of the first tooth, wherein the groove is defined between the upper and lower buccal side extensions (see annotated figure 14 above).
Regarding claim 18, Foser/Brown/Koerber discloses the claimed invention as set forth above in claim 14. Koerber further teaches the groove extending into the first buccal sidewall, wherein the groove is referred to as a first groove, and a second groove extending into the first lingual sidewall (see annotated figure 14), for motivation as set forth above. The modification of Foser/Brown as set forth above, would result in a modification that results in the first groove within the first buccal sidewall extending into the first side gap into the first buccal sidewall and the second groove extending into the first lingual sidewall.
Regarding claim 19, Foser/Brown/Koerber discloses the claimed invention as set forth above in claim 18. Koerber further teaches the first buccal sidewall comprises an upper buccal side extension and a lower buccal side extension that are configured to contact a buccal surf ace of the first tooth, wherein the first groove is defined between the upper and lower buccal side extensions (see annotated figure 14), for the reason set forth above.
Regarding claim 20, Foser/Brown/Koerber discloses the claimed invention as set forth above in claim 18. Koerber further teaches the first lingual sidewall comprises an upper lingual side extension and a lower lingual side extension that are configured to contact a lingual surf ace of the first tooth, wherein the second groove is defined between the upper and lower lingual side extensions (see attached figure 14), for the reason set forth above



Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over deBoisblanc (US 5,791,900) in view of Choi (US 6,394,810).
Regarding claim 25, deBoisblanc discloses a method of installing a dental prosthesis (col 1, lines 60-66 discloses the incorporation of a tooth construction that anchors to the user’s existent teeth), the method comprising: 
providing a first lingual piece and a first buccal piece (anchor unit 12, as seen in figure 3), wherein the first lingual piece comprises a first lingual sidewall (side wall 32), a first lingual intermediate sidewall (portion of base portion 34 which is adjacent and connected to the side wall 32) and a first lingual male member (portion of post element 35 that is adjacent to the side wall 34) that are integrally formed together (see figure 3), wherein the first buccal piece comprises a first buccal sidewall (side wall 33), a first buccal intermediate sidewall  (portion of base portion 34 which is adjacent and connected to the side wall 33) and a first buccal male member (portion of post element 35 that is adjacent to the side wall 33) that are integrally formed together (see figure 3); 
arranging the first lingual piece and the first buccal piece (12) with reference to teeth of a patient comprising a first tooth (permanent tooth 102), a second tooth (permanent tooth 101) and an open space between the first tooth and second tooth (gap discussed in abstract between 101 and 102): 
such that the first buccal sidewall faces a buccal surface of the first tooth, such that the first lingual sidewall faces a lingual surface of the first tooth, such that the first buccal intermediate sidewall faces a surface of the first tooth facing the open space, and such that the first lingual intermediate sidewall faces the surface of the first tooth facing the open space, (see figure 1 and col 2, lines 59-67 disclose the placement of the capture element, which includes lingual and buccal piece, on the periphery of one of the permanent teeth this would line up with a lingual surface, buccal surface and surface of a tooth adjacent to the open space as set forth in the claim limitations above), and
 such that the first lingual male member and the first buccal male member are located in the open space and in combination form a first male member (post element 35, see figures 1-3); 
providing an artificial tooth (tooth unit 11) that comprises a top, a bottom, sides connecting between the top and bottom (see figure 2), wherein the artificial tooth (11) comprises a first female member (23); and 
subsequently placing the artificial tooth in the open space (see figure 1): 
such that at least part of the first male member goes into the first female member (see figure 2, where the male member 35 is positioned within the female member 23), and
 such that the artificial tooth is interposed between the first tooth and the second tooth (see figure 1).
deBoisblanc fails to disclose the artificial tooth further comprises a first female member formed into the bottom.
Choi teaches an artificial tooth (20) which comprises a first female part (fitting groove 21) that forms into the bottom (see figure 3), the first female part mates such that at least part of a first male member (fitting part 27) goes into the first female member (see figure 3 and discussed in col 4, lines 21-29).
As both deBoisblanc and Choi disclose an artificial tooth with a female part, that connects to a tooth via mating of a male part and female part (see figure 3 of Choi and figure 2 of deBoisblanc), it would be obvious to one of ordinary skill in the art, at the time of applicant invention, to substitute the first  female and male members of DeBoisblanc with a first female member formed into the bottom of the artificial tooth and a first  male member goes into the first female member as set forth by Choi to achieve the predictable results of attaching the artificial tooth to the adjacent teeth. See MPEP 2143
Regarding claim 26, deBoisblanc/Choi discloses the claimed invention as set forth above for claim 25. deBoisblanc further discloses  providing a second holder  (the other anchor unit 12 on the opposite side, as seen in figure 1) that comprises a second holding part (anchor member 30) and a second male member (35), wherein the second holding part comprises a second intermediate sidewall (base portion 34) and at least one of a second buccal sidewall and a second lingual sidewall (side wall 32/33); engaging the second holder with the second tooth such that each of the second intermediate sidewall and the at least one of the second buccal sidewall and the second lingual sidewall faces a corresponding surface of the second tooth (see figure 1 and col 2, lines 59-67 disclose the placement of the capture element, which includes lingual and buccal sidewalls and the intermediate sidewalls being located on the periphery of one of the permanent teeth this would line up with a lingual surface, buccal surface and surface of a tooth adjacent to the open space), wherein the artificial tooth (21) further comprises a second female (23, on opposite side), wherein at least part of the second male member goes into the second female member (see figures 1 and 2).
deBoisblanc fails to disclose the second female member being formed into the bottom of the artificial tooth
However, Choi teaches an artificial tooth (20) which comprises a second female part (fitting groove 21) that forms into the bottom (see figure 3), the second female part mates such that at least part of a second male member (fitting part 27) goes into the second female member (see figure 3 and discussed in col 4, lines 21-29).
As both deBoisblanc and Choi disclose an artificial tooth with a female part, that connects to a tooth via mating of a male part and female part (see figure 3 of Choi and figure 2 of deBoisblanc), it would be obvious to one of ordinary skill in the art, at the time of applicant invention, to substitute the second female and male members of DeBoisblanc with a second female member formed into the bottom of the artificial tooth and a second  male member goes into the second female member as set forth by Choi to achieve the predictable results of attaching the artificial tooth to the adjacent teeth. See MPEP 2143
Regarding claim 27, deBoisblanc/Choi discloses the claimed invention as set forth above for claim 25. deBoisblanc discloses providing a second lingual piece and a second buccal piece (anchor unit 12 on the opposite side, as seen in figure 1), wherein the second lingual piece comprises a second lingual sidewall (side wall 33), a second lingual intermediate sidewall (portion of base portion 34 which is adjacent and connected to the side wall 33) and a second lingual male member (portion of post element 35 that is adjacent to the side wall 33)  that are integrally formed together (see figure 3), wherein the second buccal piece comprises a second buccal sidewall (side wall 32), a second buccal intermediate sidewall (portion of base portion 34 which is adjacent and connected to the side wall 32) and a second buccal male member (portion of post element 35 that is adjacent to the side wall 32)  that are integrally formed together (see figure 3); and arranging the second lingual piece and the second buccal piece with reference to the teeth of the patient (see figure 1): such that the second buccal sidewall faces a buccal surface of the second tooth, such that the second lingual sidewall faces a lingual surface of the second tooth, such that the second buccal intermediate sidewall faces a surface of the second tooth facing the open space, and such that the second lingual intermediate sidewall faces the surface of the second tooth facing the open space (see figure 1 and col 2, lines 59-67 disclose the placement of the capture element, which includes lingual and buccal piece, on the periphery of one of the permanent teeth this would line up with a lingual surface, buccal surface and surface of a tooth adjacent to the open space as set forth in the claim limitations above), and such that the second lingual male member and the second buccal male member are located in the open space and in combination form a second male member (post element 35, see figures 1-3), wherein the artificial tooth (11) (23, on opposite side), wherein at least part of the second male member goes into the second female member (see figures 1 and 2).
deBoisblanc fails to disclose the second female member being formed into the bottom of the artificial tooth
However, Choi teaches an artificial tooth (20) which comprises a second female part (fitting groove 21) that forms into the bottom (see figure 3), the second female part mates such that at least part of a second male member (fitting part 27) goes into the second female member (see figure 3 and discussed in col 4, lines 21-29).
As both deBoisblanc and Choi disclose an artificial tooth with a female part, that connects to a tooth via mating of a male part and female part (see figure 3 of Choi and figure 2 of deBoisblanc), it would be obvious to one of ordinary skill in the art, at the time of applicant invention, to substitute the second female and male members of DeBoisblanc with a second female member formed into the bottom of the artificial tooth and a second  male member goes into the second female member as set forth by Choi to achieve the predictable results of attaching the artificial tooth to the adjacent teeth. See MPEP 2143
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foser in view of Brown in further view of Knowles (US 2,111,787).
Regarding claim 28, Foser discloses a method of installing a dental prosthesis (par 3 discloses connecting a prosthetic dental device to a natural anchor tooth), the method comprising:
 providing a first holder (interconnecting element 14) that comprises a first holding part (securement socket 18) and a first male member (positive coupling piece 22) wherein the first holding part comprises a first intermediate sidewall (where the surface of the socket securement facing away from tooth 12 is considered an intermediate sidewall, see figure 1), wherein the first male member (22) comprises a first protrusion portion protruding from the first intermediate sidewall in a first direction and a first insertion portion extending from the first protrusion portion in a second direction other than the first direction (see Foser annotated figure 7);  
 providing a second holder (interconnecting element 16) that comprises a second holding part (securement socket 20) and a second male member (positive coupling piece 24), wherein the second holding part comprises a second intermediate sidewall (where the surface of the socket securement facing away from tooth 10 is considered an intermediate sidewall, see figure 1), 
engaging the first holder with a first tooth of a patient (par 34 discloses the securement socket is mounted and engaged on an anchor tooth which is disclosed as a natural tooth in par 3); 
engaging the second holder with a second tooth of a patient such that each of the second intermediate sidewall (par 34 and figure 1), wherein the patient has an open space between the first tooth and the second tooth (see figure 1 and par 35 which discloses coupling pieces 22 and 24 being within a space), wherein after engaging the first holder and the second holder, the first male member and the second male member are located in the open space (see figure 1); and 
providing an artificial tooth that comprises a top, a bottom, sides connecting between the top and bottom (see figure 2, where artificial tooth 30 has an occlusal top, a bottom and sides which connect them), wherein the artificial tooth further comprises a first female member and a second female member that are formed into the bottom (par 36 discloses the negative coupling pieces are open downwardly and closed on their upper side); 
subsequent to engaging the first holder and the second holder, moving the artificial tooth toward the open space from above the open space and placing the artificial tooth in the open space such that at least part of the first male member goes into the first female member (par 34-36 disclose the attachment of the prosthetic device 30 by the use of the negative coupling pieces, which are open downwardly and closed on the upper side enabling attachment from above similar to that seen in figure 3, additionally figure 7 presents a desired coupling piece which is used to secured), such that at least part of the second male member of the second holder goes into the second female member (par 36 discloses the second male and female members 28/24 attaching), and further such that the artificial tooth is interposed between and faces the first intermediate sidewall and the second intermediate sidewall (see figure 13 for an example as disclosed in par 36).
 wherein the first male member (22) is formed integrally with the first holding part (14) and attached to the first intermediate sidewall (see figure 1).
Foser discloses that the first and second holders (18 and 20) can vary in configuration (par 40), but fails to disclose to disclose the first holding part comprises a first buccal sidewall, a first lingual sidewall, and a first intermediate sidewall that interconnects the first buccal sidewall and the first lingual sidewall, wherein the first buccal sidewall and the first lingual sidewall generally oppose each other, wherein the first holding part further comprises a first side gap that opposes the first intermediate sidewall and is located between the first buccal sidewall and the first lingual sidewall, wherein the first holding part further comprises a first top gap defined between the first buccal sidewall, the first lingual sidewall, and the first intermediate sidewall,  without a crown over the first tooth such that each of the first buccal sidewall, the lingual sidewall and the first intermediate sidewall faces contacts a natural tooth surface of the first tooth, such that the first tooth without a crown is interposed between the first buccal sidewall and the first lingual sidewall with a top surface of the first tooth exposed via the first top gap, and further such that the first holding part does not form a closed loop encircling a circumference of the first tooth with the first side gap between the first buccal sidewall and the first lingual sidewall, the second holding part comprises at least one of a second buccal sidewall and a second lingual sidewall; the at least one of the second buccal sidewall and the second lingual sidewall faces a corresponding surface of the second tooth, wherein the first lingual sidewall of the first holding part comprises a curved bottom edge.
However, Brown teaches a first holding part (see figures 2-4, i.e. the clasp anchorage)  comprises a first buccal sidewall (arm 6), a first lingual sidewall (arm 6), and a first intermediate sidewall (broad or thick central body 7) that interconnects the first buccal sidewall and the first lingual sidewall (see figures 2-4), wherein the first buccal sidewall (6) and the first lingual sidewall (6) generally oppose each other (see figures 2-3), wherein the first holding part further comprises a first side gap that opposes the first intermediate sidewall and is located between the first buccal sidewall and the first lingual sidewall, wherein the first holding part further comprises a first top gap defined between the first buccal sidewall, the first lingual sidewall, and the first intermediate sidewall (see Brown annotated figure 2), the second holding part comprises at least one of a second buccal sidewall and a second lingual sidewall (lines 110-115 discloses the dental clasp anchor part being any variety of styles such as two holding parts); each of the first buccal sidewall, the lingual sidewall and the first intermediate sidewall contacts a natural tooth surface of the first tooth, such that the first tooth without a crown over the first tooth such that each of the first buccal sidewall, the lingual sidewall and the first intermediate sidewall faces contacts a natural tooth surface of the first tooth, such that the first tooth without a crown is interposed between the first buccal sidewall and the first lingual sidewall with a top surface of the first tooth exposed via the first top gap, and further such that the first holding part does not form a closed loop encircling a circumference of the first tooth with the first side gap between the first buccal sidewall and the first lingual sidewall (see figure 1-3 and lines 14-25); the at least one of the second buccal sidewall and the second lingual sidewall faces a corresponding surface of the second tooth (lines 10-12) for the purpose of enabling a support between two adjacent teeth (lines 20-22).
As both Foser and Brown disclose attachments of a prosthetic between two teeth (see  par 34-35 of Foser and lines 20-22 of Brown), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the first holding part comprises a first buccal sidewall, a first lingual sidewall, and a first intermediate sidewall that interconnects the first buccal sidewall and the first lingual sidewall, wherein the first buccal sidewall and the first lingual sidewall generally oppose each other, wherein the first holding part further comprises a first side gap that opposes the first intermediate sidewall and is located between the first buccal sidewall and the first lingual sidewall, wherein the first holding part further comprises a first top gap defined between the first buccal sidewall, the first lingual sidewall, and the first intermediate sidewall,  without a crown over the first tooth such that each of the first buccal sidewall, the lingual sidewall and the first intermediate sidewall faces contacts a natural tooth surface of the first tooth, such that the first tooth without a crown is interposed between the first buccal sidewall and the first lingual sidewall with a top surface of the first tooth exposed via the first top gap, and further such that the first holding part does not form a closed loop encircling a circumference of the first tooth with the first side gap between the first buccal sidewall and the first lingual sidewall, the second holding part comprises at least one of a second buccal sidewall and a second lingual sidewall; the at least one of the second buccal sidewall and the second lingual sidewall faces a corresponding surface of the second tooth as disclosed by Brown to achieve the predictable results of enabling  support between two adjacent teeth. See MPEP 2143
Additionally, Knowles teaches a lingual sidewall of a first holding part (17/15) comprises a curved bottom edge (see figures 3 and 4) for the purpose of embracing the natural tooth (col 2, lines 25-26). 
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Foser/Brown to have the first lingual sidewall of the first holding part comprises a curved bottom edge as taught by Knowles for the purpose of embracing the natural tooth.
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant sets forth that the clasp configuration of the Brown reference does not provide the mobility without injury to the Foser reference. As set forth above, the Foser reference discloses that the first and second holders can vary in configuration and the Brown reference is presented with a known alternative to provide a stable positioning of a prosthetic between two anchor teeth. 
In response to applicant's argument that modifying Foser to have the mobility of Brown, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772